Determination and order of disposition, Family Court, New York County (Turret, J.), entered *307on or about December 13, 1984, terminating parental rights of the appellant mother, is unanimously affirmed, without costs and without disbursements and assigned counsel’s motion to withdraw is granted.
Assigned counsel has advised the court that after a conscientious examination of the record, he has determined that appellant’s case is wholly frivolous and consequently he seeks an order allowing him to withdraw. The brief accompanying the motion recites the underlying facts and highlights pertinent portions of the record that might arguably support the appeal. Counsel has heretofore provided appellant with a copy of the brief and given her an opportunity to raise any points she might have chosen to.
We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Murphy, P. J., Sullivan, Ross, Asch and Wallach, JJ.